El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Nos toca resolver por primera vez si bajo el debido pro-ceso de ley es válido que se revoque judicialmente la liber-tad a prueba antes concedida a un acusado y se dicte sen-tencia en su contra, sin haber éste comparecido a la vista *710correspondiente una vez se ha establecido la voluntariedad de su ausencia.
I
El 26 de enero de 1985 el apelante Orlando Torres Rosario, c/p Landi, fue denunciado por el delito de escala-miento agravado. Habiéndose determinado causa probable, fue arrestado y acusado de dicho delito. El apelante hizo alegación de culpabilidad y, en virtud de lo dispuesto en la Regla 247.1 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, el tribunal de instancia ordenó la paralización de los procedimientos sin dictar sentencia y concedió al apelante un período de 2 años de libertad a prueba sujeto a ciertas condiciones, entre las cuales figuraba participar en el Pro-grama T.A.S.C. (Treatment Alternatives to Street Crime) para adictos a drogas. Posteriormente, representantes de dicho programa solicitaron al tribunal la extensión del pe-ríodo probatorio por 10 meses adicionales debido a que el apelante no había tenido un buen ajuste en el tratamiento. El tribunal concedió dicha solicitud y extendió el período probatorio por 18 meses adicionales. Así las cosas, el 13 de mayo de 1987 los representantes del programa T.A.S.C. informaron al tribunal que el apelante había abandonado el centro de tratamiento el 5 de mayo de 1987 sin aparente causa justificada. El 19 de mayo el foro a quo ordenó el arresto de Torres Rosario y señaló una vista para la revo-cación de la libertad a prueba, la cual finalmente se celebró el 11 de septiembre de 1987.
A dicha vista compareció el Ministerio Público, el Coor-dinador del Programa T.A.S.C. y la Sociedad de Asistencia Legal en representación del apelante, quien no compareció. El tribunal de instancia declaró con lugar una moción pre-sentada por el Ministerio Público en la que se solicitaba la revocación de la libertad a prueba, dictó sentencia contra *711el apelante imponiéndole una pena de 15 años de reclusión y ordenó su arresto e ingreso a una institución penal.
El 8 de septiembre de 1989, casi 2 años más tarde, se logró el arresto del apelante y se le ingresó en el Centro de Detención de Bayamón.
El 28 de septiembre de 1989 el apelante solicitó me-diante moción una oportunidad para ser oído, y en la vista correspondiente celebrada el 20 de octubre de 1989 su re-presentación legal cuestionó la validez de la revocación de la libertad a prueba otorgada a Torres Rosario, alegando que éste no había sido debidamente citado para la vista de revocación. El tribunal de instancia denegó la solicitud del apelante, aduciendo que era improcedente entrar a consi-derar las actuaciones de un juez de igual jerarquía. Incon-forme con dicha determinación, el 18 de diciembre de 1989 el apelante acudió mediante certiorari ante nos alegando que el tribunal de instancia había errado al resolver que no estaba facultado para conceder el remedio solicitado al am-paro de la Regla 192.1 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Eventualmente declaramos no ha lugar tanto la petición original de certiorari, así como la reconsi-deración posteriormente presentada.
El 26 de enero de 1990 el apelante presentó una petición de hábeas corpus ante el Tribunal Superior, Sala de Baya-món, en la que solicitaba su excarcelación por alegada-mente estar detenido de forma ilegal en virtud de un man-damiento de reclusión defectuoso. El 2 de febrero de 1990 se trasladó el recurso a la Sala de Guayama y el 12 de febrero se celebró una vista sobre dicha petición. Luego de escuchar los argumentos de ambas partes, el juez de ins-tancia se reservó el fallo y manifestó que emitiría su dicta-men por escrito. Luego de varios incidentes procesales, el 20 de marzo de 1990 el tribunal de instancia denegó final-mente la petición.
Inconforme con dicha determinación, Torres Rosario acudió , ante nos el 30 de abril de 1990 mediante un escrito *712de apelación. Poco tiempo después, el 9 de mayo de 1990, acudió nuevamente ante nos mediante una moción al am-paro de la Regla 50 del Reglamento del Tribunal Supremo de Puerto Rico, 4 L.P.R.A. Ap. I-A, que en la que nos soli-citó que se prescindiera del trámite relativo a la prepara-ción, aprobación y certificación de la exposición narrativa de la prueba y se permitiera a las partes someter sus res-pectivos alegatos. El 25 de mayo de 1990 emitimos una resolución al efecto en la que ordenamos que se elevaran los autos del caso y que las partes sometieran sus alegatos.
Ambas partes comparecieron y presentaron sus respec-tivos alegatos. Con el beneficio de éstos, pasamos a resolver.
HH f — I
En su alegato el apelante señala la comisión de los si-guientes errores:
1. “Err[ó] el Honorable Tribunal de instancia al considerar que el apelante no se encuentra ilegalmente detenido me-diante un mandamiento de reclusi[ó]n defectuoso y, por con-siguiente, al declarar no ha lugar el recurso de Habeas Corpus y la solicitud de reconsideraci[ó]n.”
2.' “Err[ó] el Honorable Tribunal de instancia al negarse a expedir el auto Habeas Corpus solicitado y al no ordenar la inmediata excarcelación del Sr. Orlando Torres Rosario, quien se encuentra ilegalmente detenido en violación al de-bido proceso de ley.” Alegato, pág. 5.
En esencia, el apelante alega que está detenido ilegal-mente porque la revocación de su probatoria y la sentencia dictada por el tribunal de instancia fueron hechas en vio-lación al debido proceso de ley por dos razones distintas, a saber: (1) que no se siguió el proceso requerido para la revocación de la libertad a prueba, y (2) que la revocación se hizo en su ausencia sin que se realizaran gestiones su-ficientes para procurar su comparecencia a la vista de lec-tura de sentencia.
*713Resolvemos que el apelante no tiene razón en ninguno de sus dos planteamientos. Veamos.
HH hH

Procedimiento para revocación

En nuestra jurisdicción, así como en la federal, se ha establecido un procedimiento para la revocación de las sentencias suspendidas o en probatoria, en reconocimiento de que el debido proceso de ley exige unas garantías mínimas al momento de privar a una persona de su libertad, aun cuando ésta sea condicionada. Martínez Torres v. Amaro Pérez, 116 D.P.R. 717 (1985); Brewer v. Raines, 670 F.2d 117 (9no Cir. 1982); Gagnon v. Scarpelli, 411 U.S. 778 (1973); Morrissey v. Brewer, 408 U.S. 471 (1972).
En Martínez Torres v. Amaro Pérez, supra, resolvimos que la cláusula del debido proceso de ley de nuestra Constitución requiere la celebración de una vista inicial y, de ser necesario,' una segunda vista final.
La Ley de Sentencia Suspendida, según enmendada a la luz de los pronunciamientos hechos en Martínez Torres v. Amaro Pérez, supra, establece el procedimiento que ha de seguirse en los casos de revocación de sentencias suspendidas. 34 L.P.R.A. sec. 1026-1029. Ese procedimiento es aplicable a los casos de revocación de libertad a prueba conferida bajo la Regla 247.1 de Procedimiento Criminal, supra.
La ley aludida establece que si el Ministerio Fiscal interesa obtener una revocación sumaria de la probatoria y, por ende, el arresto y la encarcelación inmediatos, el probando es acreedor de una vista sumaria inicial para evaluar si existe causa probable para creer que ha violado las condiciones de su probatoria. 34 L.P.R.A. sec. 1029(1). En dicha vista, el probando tendrá la oportunidad de ser oído y de presentar evidencia a su favor. Podrá confrontar *714al oficial sociopenal promo vente, a testigos adversos y a estar asistido de abogado. 34 L.P.R.A. sec. 1029(2).
Luego de esta vista, si es necesario, el probando tendrá derecho a la celebración de una insta final. Esta segunda vista tiene como propósito dilucidar la revocación defini-tiva de la sentencia suspendida o en probatoria. 34 L.P.R.A. sec. 1029.
En el presente caso, el representante del Programa T.A.S.C. y el Ministerio Fiscal interpusieron mociones se-paradas en las que informaban al tribunal sobre las viola-ciones cometidas por el apelante durante su período proba-torio y solicitaron que el tribunal hiciera los pronunciamientos correspondientes en ley. Ambas mocio-nes fueron notificadas a la representación legal del apelante. A los ocho días de recibida la moción presentada por el Programa T.A.S.C., el tribunal ordenó la detención inmediata del. probando y fijó una vista para considerarla en sus méritos, todo lo cual fue notificado a las partes con suficiente antelación. La resolución fue diligenciada al ape-lante infructuosamente, como veremos más adelante. En dicha resolución se especificó que se discutirían las alega-ciones de la moción informativa del Programa T.A.S.C. no-tificadas previamente a las partes.
Es cierto que el tribunal no siguió el procedimiento de las dos vistas (sumaria inicial y final) para decretar la revocación de la libertad a prueba del apelado. Pero ello no constituyó un error que vicie la revocación. En primer lugar, la celebración de dos vistas no es requerido siempre, como ya hemos señalado. La propia Ley de Sentencia Suspendida dispone que sólo se celebre una cuando no es necesario celebrar ambas.!1) Más aún, en este caso el *715tribunal procuró discutir las alegaciones contra el apelante en una vista. Llegado el día de la vista, se comprobó que el apelante estaba desaparecido y que no había posibilidad de localizarlo. El solo hecho de que Torres Rosario no se en-contrara en el centro de tratamiento T.A.S.C. establecía causa probable para creer que el apelante había violado las condiciones de su libertad a prueba. No había necesidad de celebrar una vista preliminar para determinar si existía o no causa probable. Owens v. Risley, 702 P.2d 1 (Mont. 1985); Chilembwe v. Wyrick, 574 F.2d 985 (8vo Cir. 1978); State v. Bly, 586 P.2d 971 (Ariz. 1978). Era razonable de-ducir que si esa era la condición del apelante, su compare-cencia tampoco se produciría en una vista posterior, por lo que el tribunal procedió a hacer su dictamen a tenor con la Regla 247.1 de Procedimiento Criminal, supra, revocó la probatoria y dictó sentencia por el delito imputado.
Ante la situación de hechos que confrontó el tribunal, resultaba claro que era innecesaria la celebración de dos vistas, puesto que en una u otra se hubiera ordenado la revocación.'En nuestra jurisprudencia, con base en la federal, ya habíamos anticipado que cuando el probando tuvo el beneficio de una vista definitiva, aunque no la prelimi-nar, ello no es un error perjudicial. Se parte de la premisa que aun habiéndose celebrado la vista preliminar, de todos modos hubiera culminado en la revocación de la probatoria y, por lo tanto, no hay nada que proveer por vía de revisión judicial. El trámite posterior subsana el error procesal. Martínez Torres v. Amaro Pérez, supra, pág. 733 esc. 9; Collins v. Turner, 599 F.2d 657, 658 (5to Cir. 1979); Lambur v. Chew, 356 F. Supp. 751, 752-753 (E.D. Va. 1973); State v. Morales, 293 A.2d 672, 675 (1972). En el caso de autos hubo la providencia de una vista definitiva en la que se evaluaron las violaciones a la probatoria, las cuales con-llevaban necesariamente la revocación. También hubo vistas posteriores al arresto y encarcelamiento en las que se *716cuestionó la validez de la detención del apelante. Se cum-plió, pues, con el debido proceso sustancialmente.
IV

La cuestión de la ausencia

Ni la Ley de Sentencia Suspendida ni nuestra jurisprudencia sobre el particular proveen normas específicas para situaciones de revocación de probatoria cuando el probando está ausente, distinto a lo que sucede en la generalidad de las jurisdicciones norteamericanas en las cuales la revocación en ausencia se admite porque el derecho a estar presente se considera renunciable.(2) Sin embargo, la Regla 243(a) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, dispone que puede celebrarse juicio y dictarse sentencia en ausencia del acusado luego de que se determine que su incomparecencia es voluntaria. Siendo así en un procedimiento criminal ordinario en el cual el rigor constitucional es mayor, no vemos impedimento alguno para que se revoque una probatoria y se dicte sentencia en ausencia del probando si se determina que su ausencia constituye una renuncia voluntaria a estar presente en ese momento. Debe tenerse presente que el trámite de revocación de una sentencia suspendida o en probatoria no puede equipararse al procedimiento criminal presentencia; se trata aquí de un procedimiento más flexible en el cual el ámbito de garantías constitucionales es más limitado aunque no ajeno a las normas básicas contitucionales que protegen derechos fun-*717(laméntales como la libertad. Martínez Torres v. Amaro Pérez, supra, pág. 724.
La Regla 243(a) de Procedimiento Criminal, supra, permite que los procedimientos en ausencia del acusado se extiendan hasta el pronunciamiento de sentencia, luego de que se determine la voluntariedad de la ausencia del acusado. La determinación que así requiere la mencionada Regla 243 puede cumplirse una vez el tribunal queda enterado de las gestiones realizadas para localizar al acusado en la jurisdicción. Pueblo v. Pedroza Muriel, 98 D.P.R. 34, 37 (1969). En Pueblo v. Lourido Pérez, 115 D.P.R. 798 (1984), examinamos desde el punto de vista constitucional lo relativo al derecho de todo acusado a estar presente en todas las etapas del juicio. Citando a Taylor v. United States, 414 U.S. 17 (1973), a Pueblo v. Bussman, 108 D.P.R. 444 (1979), y a Pueblo v. Colón Colón, 105 D.P.R. 880 (1977), resolvimos que tal derecho a estar presente puede ser objeto de renuncia, indicando además que la renuncia del acusado puede manifestarse por la ausencia voluntaria del acusado y que la renuncia es voluntaria cuando el acusado es consciente de su derecho y obligación de estar presente, y carece de razón válida para ausentarse. Taylor v. United States, supra, págs. 19-20 esc. 3; Johnson v. Zerbst, 304 U.S. 458 (1938). Si puede renunciarse el derecho de estar presente durante el juicio y durante el acto de dictar sentencia de un procedimiento criminal ordinario en el cual el rigor constitucional es mayor, puede ser igualmente renunciable el derecho del probando a estar presente al momento de revocarse su probatoria cuando ya éste se ha declarado culpable del delito imputado y su renuncia es voluntaria. Véase E.L. Chiesa, Derecho Procesal Penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1992, Vol. II, págs. 247-249 y 260-264.
En el caso ante nos, no cabe dudas de que la ausencia del apelado constituyó una renuncia voluntaria de su dere-*718cho a estar presente en la vista de revocación. Veamos por qué es ello así.
La libertad a prueba que disfrutaba el apelante fue conferida en virtud de las disposiciones de la Regla 247.1 de Procedimiento Criminal, supra. Dicha regla, en lo pertinente, dispone lo siguiente:
El tribunal, luego del acusado hacer una alegación de culpa-bilidad y sin hacer pronunciamiento de culpabilidad cuando el Secretario de Justicia o el fiscal lo solicitare y presentare evi-dencia de que el acusado ha suscrito un convenio para some-terse a tratamiento y rehabilitación en un programa del Estado Libre Asociado de Puerto Rico, o privado, supervisado y licen-ciado por una agencia del Estado Libre Asociado, así como una copia del convenio, podrá suspender todo procedimiento y some-ter a dicha persona a libertad a prueba bajo los términos y condiciones razonables que tenga a bien requerir, y por el tér-mino dispuesto en el convenio para la rehabilitación del acu-sado el cual no excederá de cinco (5) años.
En el caso de incumplimiento de una condición de la libertad a prueba, el tribunal podrá dejar sin efecto la libertad a prueba y proceder a dictar sentencia siguiendo lo dispuesto en las sees. 1026 et seq. de este título.
Al acogerse a los beneficios del Programa T.A.S.C. en virtud de la citada Regla 247.1, el acusado apelante suscri-bió un convenio conjuntamente con su abogado, el Ministe-rio Fiscal y el Coordinador del Programa en el que se obligó a cumplir con los términos y las condiciones estipulados, so pena de revocársele la libertad a prueba y dictarse senten-cia en su contra por el delito imputado.
Mediante dicho convenio, el acusado se comprometió a ingresar en el programa de tratamiento y permanecer en el lugar que se le designara hasta su total rehabilitación; se obligó a cumplir con todas las normas y reglamentos del programa bajo apercibimiento de que cuando su conducta evidenciara que no estaba cooperando para su rehabilita-ción, podría interpretarse que estaba incumpliendo el convenio. En la sentencia que disponía la libertad a prueba se estableció, además, que cualquier cambio en el pro-*719grama que fuera necesario para la rehabilitación del pro-bando debía autorizarse expresamente por el tribunal a petición del funcionario de T.A.S.C.; que el probando per-manecería dentro de la jurisdicción territorial del Tribunal Superior, Sala de Guayama, y que en el momento en que decidiera trasladar su residencia, debía solicitar permiso del Programa T.A.S.C. El probando firmó la sentencia com-prometiéndose a cumplir con todas y cada una de las condiciones. Expresamente dicha sentencia decía que cual-quier violación de ley o de las condiciones impuestas, con-llevaría la revocación de la sentencia en probatoria y se procedería a dictar sentencia por el delito imputado.
Aunque el período probatorio estipulado originalmente fue de 24 meses (2 años), el Programa T.A.S.C. solicitó que tal periodo se extendiera por 10 meses adicionales en vista de que el apelante no demostraba progreso en su rehabilitación.(3) El tribunal determinó extenderlo por 18 meses adicionales.
Antes de que se cumpliera el término original de proba-toria de 2 años concedido, el apelante abandonó el centro de tratamiento luego de que representantes de dicho cen-tro le advirtieran sobre las consecuencias legales que ello conllevaba. Al abandonar el centro, el apelante no informó su nueva dirección, desprendiéndose así de todo posible contacto con el programa y con el tribunal.
Al intentar notificársele, mediante diligenciamiento personal, de la vista que se celebraría para ventilar las alegadas violaciones a la probatoria, el apelante no pudo ser localizado a pesar de que se hicieron las gestiones ne-cesarias al efecto.(4)
*720No hay duda de que las actuaciones del apelante cons-tituyen graves violaciones a las condiciones de la libertad a prueba y que eran, según acordado en el convenio y lo dis-puesto en la Regla 247.1, supra, causa suficiente para re-vocar la probatoria. El apelante tenía conocimiento de ello, no sólo porque lo decía el convenio que firmó luego de en-trevistarse con el juez, su abogado y el coordinador de T.A.S.C., sino porque fue advertido de las posibles conse-cuencias legales de su actuación al momento de abandonar el centro de tratamiento. El apelante abandonó dicho cen-tro sin causa justificada antes de extinguir su probatoria. La representación legal del apelante nunca ha alegado que éste tuviese autorización del tribunal o de los representan-tes del Programa T.A.S.C. para ausentarse del centro de tratamiento. Más importante aún, nunca se han refutado las alegaciones del Estado a los efectos de que el apelante había violado la libertad a prueba y que éste, al desapare-cerse sin dejar dirección alguna, hizo imposible la notifica-ción de los procedimientos en su contra. Su silencio y omi-sión de informar al tribunal y al programa cualquier cambio de domicilio, reflejan claramente su intención de evadirse y de evitar ser localizado. Prueba de ello es tam-bién la imposibilidad de efectuar su arresto sino hasta dos años después de emitida la orden. Ahora pretende el ape-lante levantar como defensa que no se le notificó de los procedimientos en su contra cuando él mismo evadió la custodia del tribunal con pleno conocimiento de las posi-bles consecuencias legales. Las actuaciones del apelante son prueba clara y suficiente de que su ausencia en los procedimientos ulteriores de su caso era voluntaria, cons-ciente y sin razón válida alguna. Equivale, además, a una renuncia a estar presente en ellos. Al abandonar el pro-grama y evadir su posible localización, el apelante se con-*721virtió en un prófugo de la justicia, renunciando así a las garantías y salvaguardas que le ofrece el sistema de justi-cia criminal. Véase Pueblo v. Rivera Rivera, 110 D.P.R. 544 (1980), y casos allí citados. No puede permitírsele ahora, como pretende, tomar ventaja y burlar la justicia diciendo que no se le notificó de los procesos en su contra. La impo-sibilidad de notificarle se debió no a la falta de diligencia del tribunal ni del Estado, sino a sus propios actos cons-cientes y voluntarios.
Según hemos señalado ya, el apelante conocía que el tribunal podía dictar sentencia en su contra si violaba las condiciones de la probatoria. Sin embargo, en su escrito alega que no tenía conocimiento de que se podía revocar la probatoria y dictar sentencia en su ausencia porque no consta en la minuta de 16 de junio de 1985 que fuera apercibido de esa posibilidad. Este argumento es inmeritorio.. Por disposición de la Regla 58(b) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, el tribunal, en el acto de la lectura de acusación, apercibe al acusado de que de no comparecer, podrán continuar los procedimientos en su contra incluso el pronunciamiento de sentencia, y de su incomparecencia ser voluntaria equivaldrá a una renuncia a estar presente. El argumento escueto de que dicha advertencia no aparece en la minuta no constituye prueba suficiente para derrotar la presunción de corrección de los procedimientos judiciales. Véanse: Acosta v. Pagán, 19 D.P.R. 459 (1913); Ex parte Le Hardy, 17 D.P.R. 1024 (1911); Aramburu v. Córdova, Juez de Distrito, 17 D.P.R. 948 (1911); Río v. La Corte Municipal, 16 D.P.R. 813 (1910). Cabe destacar que el juez de instancia interrogó al acusado individualmente antes de hacer su pronunciamiento de sentencia, que el apelante estuvo representado en todo momento por un abogado, y que en la vista de revocación de probatoria, la representación legal del apelante no objetó los procedimientos ni la imposición de sentencia en ese momento. No había razón por la cual el tribunal no pudiese *722revocar la probatoria y dictar sentencia en ausencia, cuando se demostró una renuncia voluntaria y consciente a su derecho de estar presente. El sistema de justicia criminal brindó al apelante la oportunidad de rehabilitarse de su condición adictiva, acogiéndose a un programa sufra-gado con fondos públicos. Asimismo, le dio las garantías mínimas requeridas para hacer valer sus derechos. El ape-lante no quiso honrar su compromiso con el sistema y con la sociedad y prefirió actuar al margen de la ley. No puede ahora utilizar los mecanismos judiciales y legales para jus-tificar sus propios actos contrarios a la ley y reclamar un derecho al que claramente renunció.
Bajo las circúnstancias particulares de este caso, no se violó el debido proceso de ley en la revocación de la proba-toria y la sentencia dictada contra el apelante. Cualquier defecto en el procedimiento de notificación o revocación quedó subsanado por las vistas celebradas luego del arresto en las que Torres Rosario tuvo oportunidad de cuestionar la validez del proceso de revocación de libertad y su detención.
Por las razones expuestas, se confirma la sentencia del Tribunal Superior de Puerto Rico, Sala de Guayama.
El Juez Asociado Señor Rebollo López concurrió sin opi-nión escrita. El Juez Asociado Señor Hernández Denton disintió con opinión escrita. El Juez Asociado Señor Alonso Alonso no intervino.

(1) La Ley de Sentencia Suspendida dispone que el tribunal podrá consolidar ambas vistas si la primera se suspendiese a petición o por causas atribuibles al probando, a solicitud de su abogado o cuando el Ministerio Fiscal no solicite o no logre obtener el arresto y encarcelamiento del probando. En esta última circunstan-cia, la vista final de revocación definitiva se señalará mediante notificación y cele-bración al probando con no menos de treinta días de antelación. 34 L.P.R.A. sec. *7151029(3)(c).


(2) Contrario a la situación vigente en Puerto Rico, gran parte de los estados de la Unión Americana ha adoptado reglas o estatutos especiales para regir los proce-dimientos de revocación de probatoria en ausencia por estimarse que el derecho del probando a estar presente en tales procedimientos puede ser renunciado. También existe amplia jurisprudencia sobre el tema. Véanse, por ejemplo: State v. Canady, 606 P.2d 815 (Ariz. 1980); State v. Nungesser, 269 N.W.2d 449 (1978); People v. Hall, 480 N.E.2d 1387 (1985); State v. Bly, 586 P.2d 971 (1978); People v. Liming, 539 N.E.2d 871 (1989); State v. Alegre, 585 P.2d 1235 (Ariz. 1978); People v. New York State Div. of Parole, 435 N.Y.S.2d 589 (1981).


(3) En varias ocasiones anteriores el apelante había abandonado el centro de tratamiento, demostraba una conducta hostil y poco propicia para su rehabilitación.


(4) El alguacil que realizó el diligenciamiento declaró lo siguiente:
“Me personé al Edificio B, Apartamento 123 del Residencial Jardines de Mon-tellano en Cayey y descubrí que allí no existe esa dirección. Seguí entrevistando personas residentes en el Residencial y me informaron que Orlando Torres residía en el Edificio A, Apartamento 122. Me personé a esa dirección y hablé con la Sra. Vilma E. Cartagena, que es la nueva residente allí. Me comuniqué con la oficina del Resi-*720dencial y me informaron que Orlando entregó ese apartamento el d[í]a 15 de mayo de 1987. También me dijeron que era posible que se haya ido para los Estados Unidos.” Alegato, Exhibit XXI.